United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.M., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINISTRATION,
Nashua, NH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0612
Issued: October 12, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 26, 2015 appellant timely appealed two September 30, 2014 merit decisions
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the claim.2

1
2

5 U.S.C. § 8101 et seq.

Appellant timely requested oral argument. The Board however exercised its discretion and denied the request
pursuant to 20 C.F.R. § 501.5(a). See Order Denying Request for Oral Argument, Docket No. 15-0612 (issued
August 19, 2016). The Board further notes that appellant submitted additional financial documentation that was not
part of the record when the hearing representative issued her September 30, 2014 overpayment decision. The Board
is precluded from considering evidence that was not in the case record at the time OWCP rendered its final decision.
20 C.F.R. § 501.2(c)(1).

ISSUES
The issues are: (1) whether appellant has greater than eight percent permanent
impairment of the left lower extremity, for which he received a schedule award; (2) whether he
received an overpayment of compensation in the amount of $145,275.33 for the period May 5,
2009 through December 30, 2010; and (3) whether OWCP properly denied waiver of recovery of
the overpayment.
FACTUAL HISTORY
This case was previously before the Board.3 On November 29, 2007 appellant, then a 56year-old air traffic organization specialist, injured his lower back while moving an office filing
cabinet. OWCP assigned File No. xxxxxx650, which initially accepted the claim for lumbar
sprain, but subsequently expanded it to include lumbar disc displacement at L4-5 and left
ankle/foot deformity (drop foot). It also authorized a December 21, 2007 lumbar disc (L4-5)
excision, performed by Dr. Thomas J. Kleeman, a Board-certified orthopedic surgeon. On
January 15, 2008 appellant resumed his prior duties. On February 29, 2008 he slipped and fell in
the employing establishment parking lot. OWCP assigned File No. xxxxxx696 and accepted
cervical strain. Appellant returned to his regular duties on February 29, 2008. OWCP combined
the November 29, 2007 and February 22, 2008 employment injuries and designated File No.
xxxxxx650 as the master file.
By decision dated June 24, 2010, OWCP granted a schedule award for 38 percent
permanent impairment of the left lower extremity (LLE). The award covered a period of 109.44
weeks from November 24, 2008 through December 30, 2010. OWCP based the schedule award
on the April 15, 2010 report of its district medical adviser (DMA), Dr. David I. Krohn, a Boardcertified internist. Applying the sixth edition of the American Medical Association, Guides to
the Evaluation of Permanent Impairment (A.M.A., Guides), Dr. Krohn found 38 percent LLE
impairment under Table 16-12, Peripheral Nerve Impairment (LEI), A.M.A., Guides 535 (6th ed.,
2nd prtg. 2009).
The June 24, 2010 schedule award was subsequently set aside by a hearing representative
on October 20, 2010. On remand, OWCP referred appellant for a second opinion examination
and later declared a conflict in medical opinion between the DMA and appellant’s physician,
Dr. Kleeman.4
Dr. Jonathan W. Sobel, a Board-certified orthopedic surgeon and impartial medical
examiner (IME), evaluated appellant on May 18, 2011 and found five percent LLE impairment
under Table 16-12, A.M.A., Guides 535 (6th ed., 2nd prtg. 2009).

3

Docket No. 12-0837 (issued March 1, 2013).

4

In a report dated March 13, 2011, the DMA found five percent LLE impairment under Table 16-12, A.M.A.,
Guides 535 (6th ed., 2nd prtg. 2009). In contrast, Dr. Kleeman found 49 percent left lower extremity impairment
under Table 16-12.

2

OWCP forwarded Dr. Sobel’s report to a new DMA for review. In a June 14, 2011
report, Dr. Christopher R. Brigham, the DMA, found five percent LLE impairment due to a mild
motor deficit involving the L5 nerve root.5 Although he disagreed with the IME’s rating
methodology, the DMA essentially found the same five percent lower extremity impairment.
By decision dated June 21, 2011, OWCP found that appellant had five percent permanent
impairment of the left lower extremity. It further found that the June 24, 2010 schedule award
for 38 percent LLE impairment was issued in error. Additionally, OWCP issued a June 21, 2011
preliminary determination finding that appellant had received an overpayment of compensation
in the amount of $169,459.54 attributable to the erroneous June 24, 2010 schedule award. It also
determined that appellant was not at fault in creating the overpayment.
In a February 2, 2012 decision, the hearing representative affirmed the June 21, 2011
schedule award for five percent LLE impairment. She also affirmed the overpayment of
compensation in the amount of $169,459.54. Although appellant was not at fault in creating the
overpayment, the hearing representative found that he was not entitled to a waiver of recovery.
When the case was last on appeal, the Board set aside the hearing representative’s
February 2, 2012 decision. The Board noted the disagreement between the IME and the DMA
regarding the appropriate methodology for rating appellant’s left lower extremity impairment.
Additionally, the Board explained that the IME was responsible for resolving the conflict in
medical opinion, not the DMA. Because OWCP had not provided the IME an opportunity to
review the DMA’s opinion regarding the proper methodology for rating appellant’s lower
extremity impairment, the Board remanded the case for further development. With respect to the
$169,459.54 overpayment, that issue could not be resolved without first addressing the
underlying issue regarding appellant’s entitlement to a schedule award. The Board’s March 1,
2013 order remanding case is incorporated herein by reference.6
On remand, OWCP referred appellant to a new IME, Dr. E. Neil Powell Jr., a Boardcertified orthopedic surgeon. Dr. Powell examined appellant on August 14, 2013 and found
eight percent LLE impairment based on motor and sensory deficits involving the L5 nerve root.7
Appellant’s work-related diagnoses included left foot drop, left-sided L4-5 herniated disc,
without ongoing radiculopathy, and lumbar sprain -- resolved. Dr. Powell explained that
appellant’s ongoing residuals primarily involved his left foot drop condition, which was
permanent. On physical examination, he noted 4/5 weakness involving the left tibialis anterior
and extensor hallucis longus muscles. Dr. Powell also noted a very mild L5 sensory deficit,
which was permanent. He further noted that most of appellant’s clinical findings were consistent
with an L5 radiculopathy. Additionally, Dr. Powell indicated that appellant’s October 28, 2008
5

Dr. Brigham is Board-certified in occupational medicine. He explained that Table 16-12, A.M.A., Guides 53436 (6th ed., 2nd prtg. 2009), was not the appropriate method of evaluating spinal nerve impairment under FECA.
Instead, Dr. Brigham relied on The Guides Newsletter, Rating Spinal Nerve Extremity Impairment Using the Sixth
Edition (July/August 2009).
6

See supra note 3.

7

See Proposed Table 2, Spinal Nerve Impairment: Lower Extremity Impairments, The Guides Newsletter
(July/August 2009).

3

electrodiagnostic study was consistent with clinical foot drop. Lastly, he found that appellant
had reached maximum medical improvement as of February 25, 2011.
With respect to the L5 nerve root, Dr. Powell found a Class of Diagnosis (CDX) class 1
mild sensory deficit (one percent) and a mild motor deficit (five percent).8 After adjustments for
Functional History (GMFH 1) and Clinical Studies (GMCS 2), he calculated a net adjustment of
+1.9 Dr. Powell then adjusted the L5 motor deficit from five percent (default grade C) to seven
percent (grade D). Dr. Powell indicated that the net adjustment for the sensory portion was zero.
He combined the L5 motor (seven percent) and sensory (one percent) deficits for a total eight
percent lower extremity impairment.10
OWCP referred the case to its DMA, Dr. Guillermo M. Pujadas, who in a report dated
September 10, 2013, concurred with the IME’s eight percent LLE spinal nerve (L5) impairment
rating.11
By decision dated September 11, 2013, OWCP found that the current record established
only eight percent LLE impairment under the A.M.A., Guides (6th ed., 2nd prtg. 2009). It based
its finding on the IME’s August 14, 2013 impairment rating and the DMA’s September 10, 2013
concurrence.
OWCP also issued a September 11, 2013 preliminary determination of overpayment. It
explained that appellant had previously received a schedule award for 38 percent LLE
impairment; however, the weight of the medical evidence currently supported only 8 percent
LLE impairment. As a result, OWCP overpaid appellant 86.4 weeks of compensation -$145,275.33 for the period May 5, 2009 through December 30, 2010.12 It further indicated that
appellant was not at fault in creating the overpayment.
Appellant’s then-representative timely requested a hearing, which was held on
July 29, 2014. OWCP received over 300 pages of various financial records and a July 8, 2014
overpayment recovery questionnaire (OWCP-20). Appellant reported total monthly income of
$6,881.43, which included his federal retirement annuity, social security age-related benefits, as

8

Id.

9

Net Adjustment (+1) ꞊ (GMFH 1 - CDX 1) + (GMCS 2 - CDX 1). See section 16.3d, A.M.A., Guides 521 (6th
ed., 2nd prtg. 2009). Dr. Powell’s net adjustment calculation did not include a grade modifier for Physical
Examination (GMPE) because he already relied on appellant’s neurological examination findings to define the
impairment class.
10

See Appendix A, A.M.A., Guides 604 (6th ed., 2nd prtg. 2009).

11

Dr. Pujadas is a Board-certified orthopedic surgeon.

12

The actual overpayment was $150,601.60; however, OWCP credited appellant for eight payments received
during the period September 26, 2012 through May 15, 2013, which totaled $6,027.03. Of the total amount
remitted, OWCP applied $5,326.27 to reducing the principal and $700.76 to accrued interest.

4

well as his spouse’s social security disability benefits.13 He also reported total monthly expenses
of $7,329.27.14 Lastly, appellant reported liquid assets (checking/savings) totaling $1,653.26.
On September 30, 2014 the hearing representative issued two separate decisions. One
decision affirmed OWCP’s September 11, 2013 finding that appellant had no more than eight
percent impairment of the left lower extremity under the A.M.A., Guides (6th ed., 2nd prtg. 2009).
The other decision finalized OWCP’s preliminary determination that appellant received an
overpayment of compensation in the amount of $145,275.33 for the period May 5, 2009 through
December 30, 2010.15 Although appellant was not at fault in creating the overpayment, the
hearing representative denied waiver of recovery. She adjusted some of appellant’s claimed
($7,329.27) expenditures and eliminated others that had not been adequately documented. The
hearing representative also excluded some expenditures that appeared to have been reported
elsewhere (duplicate). After various adjustments and exclusions, she credited appellant with
$3,988.58 in monthly ordinary and necessary living expenses. Appellant’s reported monthly
income was $6,881.43. Because of a more than $2,500.00 monthly income surplus, the hearing
representative found that requiring appellant to repay the overpayment would not defeat the
purpose of FECA. Additionally, appellant did not claim, nor did the record reflect that he
relinquished a valuable right upon notice or receipt of the overpaid benefits. Consequently, the
hearing representative denied waiver of recovery of the overpayment. Lastly, she imposed a
monthly repayment schedule of $700.00.
LEGAL PRECEDENT -- ISSUES 1 & 2
FECA provides that if there is disagreement between an OWCP-designated physician and
the employee’s physician, OWCP shall appoint a third physician who shall make an
examination.16 For a conflict to arise the opposing physicians’ viewpoints must be of virtually
equal weight and rationale.17 Where OWCP has referred the case to an impartial medical
examiner to resolve a conflict in the medical evidence, the opinion of such a specialist, if
sufficiently well-reasoned and based upon a proper factual background, must be given special
weight.18

13

Appellant retired in April 2011.

14

Appellant indicated that his monthly rent/mortgage, including property tax was $1,365.96. He also reported a
monthly food/clothing expenditure of $2,090.06. Additionally, appellant’s monthly utilities were $571.76. His
unspecified “Other expenses” were $1,341.46. Lastly, appellant reported monthly debt installment payments
totaling $1,960.03.
15

The hearing representative noted that after the September 11, 2013 preliminary determination, OWCP received
another payment ($1,481.30), for a total of $7,508.33. See supra note 12.
16

5 U.S.C. § 8123(a); see 20 C.F.R. § 10.321; Shirley L. Steib, 46 ECAB 309, 317 (1994). The DMA, acting on
behalf of OWCP, may create a conflict in medical opinion. 20 C.F.R. § 10.321(b).
17

Darlene R. Kennedy, 57 ECAB 414, 416 (2006).

18

Gary R. Sieber, 46 ECAB 215, 225 (1994).

5

Section 8107 of FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions and organs of the body.19 FECA,
however, does not specify the manner by which the percentage loss of a member, function or
organ shall be determined. To ensure consistent results and equal justice under the law, good
administrative practice requires the use of uniform standards applicable to all claimants. The
implementing regulations have adopted the A.M.A., Guides as the appropriate standard for
evaluating schedule losses.20 Effective May 1, 2009, schedule awards are determined in
accordance with the sixth edition of the A.M.A., Guides (2nd prtg. 2009).21
No schedule award is payable for a member, function or organ of the body that is not
specified in FECA or in the implementing regulations.22 The list of scheduled members includes
the eye, arm, hand, fingers, leg, foot, and toes.23 Additionally, FECA specifically provides for
compensation for loss of hearing and loss of vision.24 By authority granted under FECA, the
Secretary of Labor expanded the list of scheduled members to include the breast, kidney, larynx,
lung, penis, testicle, tongue, ovary, uterus/cervix and vulva/vagina, and skin.25
Neither FECA nor the regulations provide for the payment of a schedule award for the
permanent loss of use of the back/spine or the body as a whole.26 However, a schedule award is
permissible where the employment-related spinal condition affects the upper and/or lower
extremities.27 The sixth edition of the A.M.A., Guides (2nd prtg. 2009) provides a specific
methodology for rating spinal nerve extremity impairment.28 It was designed for situations
where a particular jurisdiction, such as FECA, mandated ratings for extremities and precluded
ratings for the spine. FECA-approved methodology is premised on evidence of radiculopathy

19

5 U.S.C. § 8107(c).

20

20 C.F.R. § 10.404.

21

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); see also Part 2 -- Claims, Schedule Awards & Permanent Disability Claims, Chapter 2.808.5a
(February 2013).
22

W.C., 59 ECAB 372, 374-75 (2008); Anna V. Burke, 57 ECAB 521, 523-24 (2006).

23

5 U.S.C. § 8107(c). For a total or 100 percent loss of use of a leg, an employee shall receive 288 weeks of
compensation. 5 U.S.C. § 8107(c)(2).
24

Id. at § 8107(c)(13) and (14).

25

Id. at § 8107(c)(22); 20 C.F.R. § 10.404(b).

26

Id. at § 8107(c); 20 C.F.R. § 10.404(a) and (b); see Jay K. Tomokiyo, 51 ECAB 361, 367 (2000).

27

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims,
Chapter 2.808.5c(3) (February 2013).
28

The methodology and applicable tables were initially published in The Guides Newsletter, Rating Spinal Nerve
Extremity Impairment Using the Sixth Edition (July/August 2009). Id.

6

affecting the upper and/or lower extremities. The appropriate tables for rating spinal nerve
extremity impairment are incorporated in the procedure manual.29
If a claimant who has received a schedule award calculated under a previous edition of
the A.M.A., Guides is entitled to additional benefits, the increased award will be calculated
according to the sixth edition.30 Should the subsequent calculation result in a percentage of
impairment lower than the original award, as sometimes occurs, a finding should be made that
the claimant has no more than the percentage of impairment originally awarded, that the
evidence does not establish an increased impairment, and that OWCP has no basis for declaring
an overpayment.31 However, where both the prior and subsequent awards were calculated under
the sixth edition of the A.M.A., Guides, a subsequent determination that there is a lesser degree
of impairment than previously awarded may support a finding of overpayment.32
ANALYSIS -- ISSUES 1 & 2
OWCP properly declared a conflict in medical opinion based on the differing opinions
regarding the extent of appellant’s left lower extremity impairment. Whereas his treating
physician, Dr. Kleeman, found 49 percent impairment, the then-DMA, Dr. Krohn, found only 5
percent left lower extremity impairment. On remand, OWCP referred appellant to Dr. Powell,
who found eight percent left lower extremity impairment due to motor and sensory deficits
involving the L5 nerve root. The IME’s August 14, 2013 report reveals that he applied the
FECA-approved methodology for rating spinal nerve extremity impairment. Dr. Pujadas, the
latest DMA, concurred with the IME’s eight percent left lower extremity rating.
When a case is referred to an IME to resolve a conflict, the resulting medical opinion, if
sufficiently well-reasoned and based upon a proper factual background, must be given special
weight.33 The Board finds that OWCP properly deferred to Dr. Powell’s August 14, 2013
opinion. The IME provided a well-reasoned report based on a proper factual and medical
history. Additionally, Dr. Powell’s report included detailed findings on physical examination
and medical rationale supporting his opinion and provided a thorough review of the record. As
the IME, Dr. Powell’s August 14, 2013 opinion is entitled to special weight.34 Accordingly,
OWCP properly found that appellant currently had only an eight percent left lower extremity
impairment under the sixth edition of the A.M.A., Guides (2nd prtg. 2009).
Appellant previously received an award for 38 percent left lower extremity permanent
impairment. Because the June 24, 2010 schedule award was also calculated under the sixth
29

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4
(January 2010).
30
31

Id. at Part 2 -- Claims, Schedule Awards & Permanent Disability Claims, Chapter 2.808.9d (February 2013).
Id.

32

Id. at Chapter 2.808.9e.

33

Supra note 18.

34

Id.

7

edition of the A.M.A., Guides (2nd prtg. 2009), the latest eight percent award resulted in an
overpayment of compensation benefits.35 The record reveals that OWCP overpaid appellant
$145,275.33 for the period May 5, 2009 through December 30, 2010.36 Accordingly, the Board
affirms the hearing representative’s findings with respect to the fact and amount of the abovenoted overpayment. Moreover, the Board affirms the hearing representative’s determination that
appellant was not at fault in creating the overpayment.37
LEGAL PRECEDENT -- ISSUE 3
OWCP may consider waving an overpayment only if the individual to whom it was made
was not at fault in either accepting or creating the overpayment.38 An individual who is without
fault in creating or accepting an overpayment is nonetheless subject to recovery of the
overpayment unless adjustment or recovery would defeat the purpose of FECA or would be
against equity and good conscience.39 Recovery of an overpayment will defeat the purpose of
FECA if such recovery would cause hardship to a current or former beneficiary because the
beneficiary from whom OWCP seeks recovery needs substantially all of his current income,
including compensation benefits, to meet current ordinary and necessary living expenses, and the
beneficiary’s assets do not exceed a specified amount as determined by OWCP.40 Additionally,
recovery of an overpayment is considered to be against equity and good conscience when an
individual who received an overpayment would experience severe financial hardship in
attempting to repay the debt or when an individual, in reliance on such payment or on notice that
such payments would be made, relinquished a valuable right or changed his position for the
worse.41

35

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims,
Chapter 2.808.9e (February 2013).
36

The above-noted figure does not reflect payment(s) received after OWCP issued its September 11, 2013
preliminary determination. See supra notes 12 and 15.
37

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims,
Chapter 2.808.9e(3) (February 2013) (“[w]here a schedule award decision establishes a lesser impairment after a
greater award has been paid, the resulting overpayment will have a finding of without fault”).
38

20 C.F.R. § 10.433(a).

39

5 U.S.C. § 8129(b); 20 C.F.R. §§ 10.433, 10.434, 10.436, 10.437.

40

20 C.F.R. § 10.436(a), (b). For an individual with no eligible dependents the asset base is $4,800.00. The base
increases to $8,000.00 for an individual with a spouse or one dependent, plus $960.00 for each additional dependent.
Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.6a(1)(b) (June 2009).
41

20 C.F.R. § 10.437(a), (b) (June 2009).

8

An individual is deemed to need substantially all of his current income to meet current
ordinary and necessary living expenses if monthly income does not exceed monthly expenses by
more than $50.00.42
The individual who received the overpayment is responsible for providing information
about income, expenses and assets as specified by OWCP.43 This information is necessary for
determining whether a waiver of recovery of the overpayment is warranted.44 The information is
also used to determine an appropriate repayment schedule, if necessary.45 Failure to submit the
requested information within 30 days of the request shall result in denial of waiver.46
ANALYSIS -- ISSUE 3
Although appellant was not at fault in creating the overpayment, this alone does not
entitle him to waiver of recovery of the overpayment. In this instance, the hearing representative
properly determined that recovery of the overpayment would neither defeat the purpose of FECA
nor would it be against equity and good conscience.
The record establishes that appellant has sufficient income to meet his current ordinary
and necessary living expenses. On his July 8, 2014 overpayment recovery questionnaire
(OWCP-20), appellant reported monthly income of $6,881.43. This figure included appellant’s
federal retirement annuity ($6,083.43 -- net), his social security age-related benefits ($187.00),
and his spouse’s social security disability benefits ($611.00). An individual is deemed to need
substantially all of his current income to meet current ordinary and necessary living expenses if
monthly income does not exceed monthly expenses by more than $50.00.47 According to
appellant, his monthly expenses ($7,329.27) exceeded his monthly income by $447.84.
However, the hearing representative did not fully credit appellant for his reported monthly
expenses. Of the claimed $7,329.27 in monthly expenditures, the hearing representative credited
appellant with only $3,988.58 in documented ordinary and necessary ongoing monthly living
expenses.
Appellant reported a monthly mortgage expenditure of $1,365.96, and monthly
household utilities of $571.76. Both expenditures are supported by the record, and the hearing
representative gave appellant full credit for the amounts claimed. Appellant also claimed
monthly food/clothing expenditures totaling $2,090.06, which the hearing representative
reduced. She also reduced appellant’s “Other expenses” that reportedly totaled $1,341.46.
42

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.6a(1)(b).
43
44
45
46

20 C.F.R. § 10.438(a).
Id.
Id.
Id. § 10.438(b).

47

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.6a(1)(b) (June 2009).

9

Additionally, the hearing representative substantially reduced appellant’s claimed $1,960.03 in
monthly debt installment payments.
With respect to monthly installment payments, appellant reported that he owed
AccessOne $3,713.12. The debt was the result of calendar year 2014 unreimbursed medical
expenditures (co-payments). On his July 8, 2014 overpayment recovery questionnaire (OWCP20), appellant reported a monthly payment obligation of $620.00 for AccessOne. However, the
AccessOne statement for April 2014 reflects that appellant was expected to pay a monthly
minimum of $119.30 per month. Appellant explained that he paid more than the minimum
monthly requirement because he wanted to repay the debt in full by the end of the calendar year.
The hearing representative only credited appellant with the minimum monthly requirement
($119.30), which effectively reduced his claimed monthly expenditures by $500.70.
Appellant’s July 8, 2014 OWCP-20 also noted a $7,725.78 debt to F.A.A. Credit Union
(Visa). However, the supporting documentation reflected that he made a payment on July 7,
2014 that reduced his outstanding balance to $6,425.78. With respect to this debt, appellant
claimed a monthly installment obligation of $833.00. His July 9, 2014 account statement
indicated a required minimum monthly payment of $205.53. Consequently, the hearing
representative reduced the F.A.A. Credit Union (Visa) repayment obligation to the creditor’s
required monthly minimum. The result was an additional reduction of $627.47 in claimed
monthly installment payments.
The Board finds that the hearing representative properly adjusted appellant’s reported
monthly debt installment obligations to reflect the particular creditor’s minimum required
payment.48
Appellant claimed an additional $507.03 in monthly installment payments for several
other consumer credit cards (Kohl’s, Sears - 1, Sears - 2, Sam’s Club/Discover, Capital One, and
JC Penny). The latest Sam’s Club/Discover statement showed a zero balance as of March 27,
2014, yet appellant claimed a monthly installment obligation of $253.06 through June 2014.
There was also a zero balance on one of the listed Sears credit cards (#7279). For that particular
Sears card, appellant claimed a monthly installment payment of $15.04. In light of the abovenoted zero balance credit cards, appellant’s claimed monthly debt installment obligation is
further reduced by $268.10.
The combined reductions for AccessOne, F.A.A. Credit Union (Visa), Sam’s
Club/Discover, and Sears total $1,396.27. Assuming arguendo that appellant’s remaining
reported monthly expenditures are acceptable ($5,933.00), he has a monthly income surplus of
$948.43. Because appellant’s monthly surplus exceeds $50.00, recovery of the overpayment
would not defeat the purpose of FECA.49 For the same reason, recovery would not be against
equity and good conscience. The record does not support that appellant would experience severe

48

Id. at Chapter 6.200.6a(3) (June 2009).

49

20 C.F.R. § 10.436(a); Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment
Actions, Chapter 6.200.6a(1)(b) (June 2009).

10

financial hardship in attempting to repay the debt.50 Accordingly, the Board finds that OWCP
properly denied waiver of recovery of the overpayment.51
CONCLUSION
Appellant has no more than eight percent permanent impairment of the left lower
extremity. The Board further finds that he received an overpayment of compensation in the
amount of $145,275.33 for the period May 5, 2009 through December 30, 2010. Although
appellant was not at fault in creating the overpayment, he is not entitled to waiver of recovery.
ORDER
IT IS HEREBY ORDERED THAT the September 30, 2014 decisions of the Office of
Workers’ Compensation Programs are affirmed.
Issued: October 12, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

50

20 C.F.R. § 10.437(a). Moreover, there is no evidence of detrimental reliance. Id. at § 10.437(b).

51

The hearing representative imposed a $700.00 monthly repayment schedule. Because appellant is not currently
receiving FECA compensation benefits, the manner in which OWCP recovers the overpayment is not an issue
currently before the Board. See Judith A. Cariddo, 55 ECAB 348, 353 (2004).

11

